DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 101 because they recite an abstract idea without significantly more.
101 Analysis – Step 1
Claims 1-5 and 7-11 recite a series of steps, therefore claims 1-5 and 7-11 are a method/process which is within at least one of the four statutory categories.
Claims 12-21 recite a system/ machine, therefore claims 12-21 are a system/ machine which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 12 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 12 recites:
A simultaneous localization and mapping system comprising: 

an inertial sensor; and 
a processing module configured to: 
receive a frame of three dimensional point cloud data from the three dimensional point cloud sensor; 
receive inertial measurement data indicative of a change in pose of the three dimensional point cloud sensor; 
use the inertial measurement data to estimate a rotation between a received frame of three dimensional point cloud data and a key frame of three dimensional point cloud data; 
applying a rotation to the received frame of three dimensional point cloud data to obtain an aligned frame of three dimensional point cloud data, the aligned frame of three dimensional point cloud data having an orientation aligned with the key frame of three dimensional point cloud data; and 
estimate a translation of the aligned frame of three dimensional point cloud data from the key frame of three dimensional point cloud data.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “receive…” “use…” “applying…” and “estimate…” encompass using received sensor data to apply and estimate movements or rotations of image data. Thus, the claims recite at least one abstract idea. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A simultaneous localization and mapping system comprising: 
a three dimensional point cloud sensor; 
an inertial sensor; and 
a processing module configured to: 
receive a frame of three dimensional point cloud data from the three dimensional point cloud sensor; 
receive inertial measurement data indicative of a change in pose of the three dimensional point cloud sensor; 
use the inertial measurement data to estimate a rotation between a received frame of three dimensional point cloud data and a key frame of three dimensional point cloud data; 
applying a rotation to the received frame of three dimensional point cloud data to obtain an aligned frame of three dimensional point cloud data, the aligned frame of three dimensional point cloud data having an orientation aligned with the key frame of three dimensional point cloud data; and 
estimate a translation of the aligned frame of three dimensional point cloud data from the key frame of three dimensional point cloud data.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using a three dimensional point cloud sensor, an inertial sensor and a configured processing module to perform using received sensor data to apply and estimate movements or rotations of image data, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing using received sensor data to apply and estimate movements or rotations of image data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for using received sensor data to apply and estimate movements or rotations of image data, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not 
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a three dimensional point cloud sensor, an inertial sensor and a configured processing module to perform using received sensor data to apply and estimate movements or rotations of image data amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 12 is ineligible under 35 USC §101.

Claims 1 recite analogous limitation to claim 12 above, and are therefore rejected for the same premise.	
Dependent claims 2-5, 7-11 and 12-21 specifies limitations that elaborate on the abstract idea of claims 1 and 12 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Examiner’s notes: 101 rejections could be overcome if certain movement or control of the robot is added to the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663